               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                         BECKLEY DIVISION


UNITED STATES OF AMERICA

v.                             CRIMINAL ACTION NO. 5:01-00004-04

NATHAN L. SMITH

              MEMORANDUM OPINION AND JUDGMENT ORDER

     Pending before the Court is defendant's motion to reduce his

sentence based upon the First Step Act of 2018.   (ECF No. 819).

On December 21, 2018, the First Step Act was signed into law.

See Pub. L. No. 115-391, 132 Stat. 5194 (2018).   The First Step

Act applies the relief provided in the Fair Sentencing Act of

2010, which reduced the disparity in the treatment of crack and

powder cocaine offenses, retroactively to eligible defendants.

Under the First Step Act, “a court that imposed a sentence for a

covered offense” may “impose a reduced sentence as if sections 2

and 3 of the Fair Sentencing Act of 2010 were in effect at the

time the covered offense was committed.”   Id. at § 404(b).

     To be eligible for a reduced sentence under the First Step

Act, a defendant’s sentence must not have been previously imposed

or reduced in accordance with Sections 2 and 3 of the Fair

Sentencing Act.   Id. at § 404(c).   In addition, a sentence may

not be reduced if the defendant has made a previous motion for a

reduction under the First Step Act that was denied on the merits.
Id.   Furthermore, a court is not required to reduce a sentence

under the First Step Act.   Id.

      On June 20, 2001, a jury found defendant guilty of the

offenses of conspiracy to distribute 50 grams or more of cocaine

base, in violation of 21 U.S.C. § 846, (Count One), and

distribution of a quantity of cocaine base, in violation of 21

U.S.C. § 841(a)(1), (Count Two).       On September 10, 2001,

defendant was sentenced to a term of imprisonment of 360 months

on Count One and 240 months on Count Two, sentences to be served

concurrently.   Defendant was also sentenced to a term of

supervised release of five years on each count of conviction,

sentences to run concurrently.    Defendant’s projected release

date is June 27, 2027.

      As the parties agree, Count One is a “covered offense”

because it was committed before August 3, 2010 and the applicable

penalties were modified by section 2 of the Fair Sentencing Act

which increased the drug quantities necessary to trigger

mandatory minimum sentences under 21 U.S.C. § 841(b)(1).

Specifically, the threshold requirement to trigger the mandatory

minimum sentence of ten years under 21 U.S.C. § 841(b)(1)(A) was

increased from 50 grams to 280 grams of cocaine base.

Furthermore, defendant’s sentence was not previously imposed or

reduced in accordance with the First Step Act nor has he made

another motion for a sentence reduction under the Act.


                                   2
Retroactive application of the First Step Act in defendant’s case

yields a new statutory range of 5 to 40 years and a guideline

range of 262 to 327 months.

     The United States has indicated that it does not object to a

reduction in the defendant's sentence that is within the revised

guidelines range or a reduction in his term of supervised release

to four years.   Defendant argues that the court should reduce his

sentence on Count One to imprisonment for 262 months.   Defendant

waives any right he has to a hearing as long as the court

promptly imposes a time-served sentence.   The United States

argues that hearing is not warranted.

     The First Step Act does not provide specific guidance as to

how reductions should be implemented which has led to a

difference of opinion on the proper procedure to be utilized.

          Although the parties agree on the ultimate result
     (which is probably all that matters to the defendant),
     they disagree on several matters relating to motions
     filed pursuant to the Act. Congress has not provided
     much of a roadmap for implementing the Act. See ESP
     Insider Express (U.S. Sentencing Comm’n Office of
     Education & Sentencing Practice, Feb. 2019) (stating
     that “[c]ourts will have to decide” certain issues
     concerning the effect of the First Step Act). Hence,
     the parties are at loggerheads in several respects.

          The Government and the Probation Office believe
     that the proper statutory vehicle for implementing the
     Act is 18 U.S.C. § 3582(c)(2), which provides that the
     court may reduce the term of incarceration of a
     “defendant who has been sentenced to a term of
     imprisonment based on a sentencing range that has
     subsequently been lowered by the Sentencing Commission
     pursuant to 28 U.S.C. 994(o).” The defendant
     disagrees, and argues that the relevant statute is 18

                                 3
     U.S.C. § 3582(c)(1)(B), which provides that “the court
     may modify an imposed term of imprisonment to the
     extent otherwise expressly permitted by statute or by
     Rule 35 of the Federal Rules of Criminal Procedure.”
     The practical effect of choosing one or the other
     subsection would be to determine the extent to which
     this Court can modify defendant’s sentence:
     specifically, whether the Court should simply
     recalculate the defendant’s Guideline sentence, or in
     effect wipe the slate clean and conduct an entirely new
     sentencing.

          In addition, the defendant asserts that because,
     in his view, he is entitled to a plenary resentencing
     proceeding, the defendant has a right to be present.
     The Government and the Probation Office disagree with
     that assertion. Since defendant has executed a waiver
     of his presence for this proceeding, the Court need not
     decide that issue.

          Finally, the defendant seeks a specific “new”
     sentence of 123 months. The Government and the
     Probation Office contend that a sentence of “time
     served” is all that is required.

          District courts across the country have been
     dealing with these issues, in the wake of the enactment
     of these statutes.

United States v. Sampson, 360 F. Supp.3d 168, 170 (W.D.N.Y.

2019).

     Our appeals court has provided some guidance.   The United

States Court of Appeals for the Fourth Circuit has confirmed that

any sentence reduction under the First Step Act should be

implemented pursuant to 18 U.S.C. § 3582(c)(1)(B).   See United

States v. Wirsing, No. 19-6381, 943 F.3d 175, 183-85, 2019 WL

6139017 (4th Cir. Nov. 20, 2019).

     As for whether a court must hold a hearing, “[i]t is within

the sound judgment of the Court to determine if an evidentiary or

                                4
sentencing hearing is necessary to address the issues of a

particular case.”    United States v. Baxter, Criminal Action No.

2:99-00215, 2019 WL 5681189, * (S.D.W. Va. Oct. 31, 2019)

(Chambers, J.).   “Whether or not a court decides to resentence a

defendant, the language of the First Step Act does not require a

hearing.”   Id. (citing Wright v. United States, Nos. 4:95-39,

4:95-44, 2019 WL 3046096, at *5 (E.D. Va. July 11, 2019)).

“Nothing in the language of the FIRST STEP Act requires the Court

to have a hearing.   The Court may hold a hearing if it deems

[one] necessary to adequately address the issues of a particular

case, or to properly consider the § 3553(a) factors, but it need

not do so for every § 3582 Motion under the FIRST STEP Act.”

Wright, 2019 WL 3046096, at *5.

     In this case, the court concludes that a hearing is

unnecessary and defendant’s request for one is DENIED.     The court

has considered the record in this case, including the original

Presentence Investigation Report (PSI), original Judgment and

Commitment Order and Statement of Reasons, a memorandum received

from the Probation Office, and any materials submitted by the

parties on this issue.   The court has also considered the

applicable factors under 18 U.S.C. § 3553(a).   In particular,

defendant has a lengthy and serious criminal history and the

amount of drugs involved was significant.   The court believes

that the sentence imposed gives due consideration to the


                                  5
seriousness of defendant’s offense and is sufficient, but not

greater than necessary, to support the statutory purposes of

sentencing set forth in 18 U.S.C. § 3553(a).

     Based on the foregoing considerations, defendant’s motion

for a reduced sentence is GRANTED and it is further ORDERED that

defendant’s previous sentence on Count One be reduced to 280

months to run concurrently with the 240-month term of

imprisonment imposed on Count Two, resulting in total term of

imprisonment of 280 months.   Defendant’s term of supervised

release on Count One is reduced to four years, to run

concurrently with the five-year term imposed on Count Two.                 In

all other respects, defendant’s original sentence remains

unchanged.

     The Clerk is DIRECTED to send a copy of this Memorandum

Opinion and Judgment Order to defendant, the Federal Public

Defender, counsel of record, the United States Marshal for the

Southern District of West Virginia, and to the United States

Probation Office for forwarding to the Sentencing Commission and

Bureau of Prisons.

     It is SO ORDERED this 20th day of December, 2019.

                                     ENTER:



                                     David A. Faber
                                     Senior United States District Judge



                                 6
